DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The following references are used in the discussion of claim 1: Goth (US 2014/0202678) in view of Bonds (US 2004/0050792).
Regarding independent claim 1, Goth teaches (Fig. 4) a liquid cooling heat dissipation system with first liquid inlet and outlet (235, 236), heat exchange unit (230) with a heat exchanger (321), reservoir (440), first pump (450 or 451) driving a working fluid; a control unit (MPU) receives sensor inputs and controls various aspects of the system including pumps (see Para. [0061]).
Goth does not teach the sensation unit, water quality regulating unit, or external interface.
Bonds teaches that it is known, within the context of heat exchanger systems, (Fig. 2) a reservoir (18) with mating opening (between 18 and 20) with a water quality regulating unit (20) operable to control and release an agent into the heat exchange unit (18 is part of the heat exchange unit) to mix with a working liquid (water; see Para. [0034]); a method of operation includes determining the pH value and operating the water quality regulating unit to maintain a desired pH value (Para. [0034]).
While it may be possible to combine the teachings of Goth and Bonds such that the method of Bonds is performed by the existent control unit of Goth, the prior art still lacks the transmission of a comparison result to an external interface as well as the generation of said comparison result based on a preset pH value range.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.